Citation Nr: 1224173	
Decision Date: 07/12/12    Archive Date: 07/18/12

DOCKET NO.  12-12 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a disability rating in excess of 40 percent disabling for bilateral hearing loss from January 20, 2009, to the present.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel

INTRODUCTION

The Veteran had active service from August 1949 to September 1952.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

The Veteran claims that his service-connected bilateral hearing loss is more severe than what is reflected by the currently assigned 40 percent disability rating.  

As reflected above, the Veteran's claim for an increased rating was denied by way of the May 2009 rating decision.  Following issuance of the May 2009 rating action, the Veteran underwent a VA audiological examination in July 2010.  While the RO appeared to readjudicate the issue on the merits in the September 2011 Statement of the Case (SOC), the RO did not consider the July 2010 VA audiological examination report, which shows that the most recent evaluation of the severity of the Veteran's bilateral hearing loss.  The July 2010 VA audiological examination report was not listed in the September 2011 SOC as evidence of record, nor was it discussed in the reasons and bases portion of the determination.  As the July 2010 has not yet been considered by the RO, and the Veteran has not submitted a waiver of RO review, a remand is necessary.  38 C.F.R. § 19.37 (2011).  Consequently, on remand, this evidence must be considered by the RO. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Obtain and associate with the claims file all outstanding VA and private treatment records identified by the Veteran pursuant to 38 C.F.R. § 3.159.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file.

2.  Thereafter, readjudicate the Veteran's claim for an increased rating for his bilateral hearing loss, to include consideration of the July 2010 VA audiological examination report.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



